
	
		II
		112th CONGRESS
		1st Session
		S. 1498
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Vitter (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  provide for additional reporting with respect to contributions to members of
		  the Joint Select Committee on Deficit Reduction.
	
	
		1.Campaign reporting
			 requirements for members of the Joint Select Committee on Deficit
			 ReductionSection 304(a)(6) of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(6)) is
			 amended—
			(1)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively,
			 and
			(2)by inserting
			 after subparagraph (A) the following new subparagraph:
				
					(B)Requirements
				for members of the Joint Select Committee on Deficit Reduction
						(i)In
				generalEach applicable committee of a member of the Joint Select
				Committee on Deficit Reduction established under section 401(b)(1) of the
				Budget Control Act of 2011 shall notify the Secretary or the Commission, and
				the Secretary of State, as appropriate, in writing, of any contribution of
				$1,000 or more received by such committee or member during the period beginning
				on the date such member was appointed to such Committee and ending on January
				31, 2012.
						(ii)Timing and
				contentThe notification under clause (i) shall be made within 48
				hours after the receipt of such contribution and shall include the name of the
				member or committee to whom the contribution was made, the identification of
				the contributor, and the date of receipt and amount of the contribution.
						(iii)Applicable
				committeeFor purposes of this subparagraph, the term
				applicable committee means—
							(I)any authorized
				committee of a member of the Joint Select Committee on Deficit Reduction,
				and
							(II)any leadership
				PAC (as defined in subsection (i)(8)(B)) of such
				member.
							.
			
